IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Alton D. Brown,                       :
                   Appellant          :
                                      : No. 1898 C.D. 2016
             v.                       : Submitted: May 26, 2017
                                      :
Zygmont Pines and Tom Wolf            :


BEFORE:      HONORABLE ROBERT SIMPSON, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                             FILED: June 20, 2017


             Alton D. Brown (Brown), an inmate currently incarcerated at the State
Correctional Institution at Greene (SCI-Greene), appeals pro se an order of the
Court of Common Pleas of Philadelphia County (Philadelphia Common Pleas)
sustaining the preliminary objections filed by defendant Governor Tom Wolf
(Governor Wolf) that Philadelphia Common Pleas was the improper venue to hear
the matter and transferring it to the Court of Common Pleas of Greene County.
We affirm.


             Brown commenced this action by filing a complaint with the
Philadelphia Common Pleas on March 2, 2016, asserting numerous claims
pertaining to his incarceration and treatment at SCI-Greene, including retaliation,
denial of access to courts, cruel and unusual punishment, civil conspiracy,
intentional infliction of emotional distress, malpractice, assault and battery, and
unlawful use of force.        Brown’s complaint names 55 defendants,1 including
Governor Wolf and former Court Administrator of Pennsylvania Courts Zygmont
Pines (Administrator Pines). Brown seeks injunctive, declaratory and mandamus
relief, as well as compensatory and punitive damages.


              On March 28, 2016, Administrator Pines filed preliminary objections
to Brown’s complaint seeking dismissal of the actions based on sovereign
immunity, quasi-judicial and qualified immunity, and failure to state a claim.
Brown failed to respond, and by order dated April 21, 2016, the Philadelphia
Common Pleas sustained Administrator Pines’ preliminary objections and
dismissed all claims against him, with prejudice.


              On August 18, 2016, Governor Wolf filed preliminary objections
asserting that venue in Philadelphia County was improper. Governor Wolf argued
that pursuant to Section 8523 of the Judicial Code, 42 Pa. C.S. § 8523, venue
should be transferred to Greene County because that is where the events that led to
the cause of action all occurred.          By order dated September 13, 2016, the
Philadelphia Common Pleas sustained Governor Wolf’s preliminary objections and

       1
          Also named as defendants are former Attorney General Kathleen Kane; former
Inspector General Graying Williams; Secretary of Corrections John Wetzel; three named
employees of the Department of Corrections’ central office; 42 named and unnamed corrections
officers at SCI-Greene; SCI-Greene’s contracted medical provider; four employees of Greene
County; and Washington Hospital and Waynesburg Hospital, both of which are located in
Greene County. While Brown named all of these individuals and entities as defendants, the only
defendants who were properly served with the complaint were Governor Wolf and Administrator
Pines.




                                              2
transferred the case to the Court of Common Pleas of Greene County. This appeal
followed.2


              Brown argues3 that the Philadelphia Common Pleas abused its
discretion in transferring his complaint to Greene County because Administrator
Pines is the lead defendant, his principal office is located in Philadelphia County,
and the cause of action against him arose in Philadelphia County.                      In the
alternative, Brown argues that venue properly lies in Dauphin County as opposed
to Greene County because that is where Governor Wolf’s principal office lies.


              When there are multiple named defendants with different venue rules,
the venue rules for the Commonwealth party4 controls. Shaffer v. Department of
Transportation, 842 A.2d 989, 992-93 (Pa. Cmwlth. 2004) (citing Ribnicky v.
Yerex, 701 A.2d 1348, 1351 n.4 (Pa. 1997)). Accordingly, Section 8523(a) of the
Judicial Code is the proper venue rule, and that section provides:




       2
          Pursuant to Pa. R.A.P. 311(c), an order in a civil action transferring venue is
interlocutory, but appealable as of right.

       3
          A trial court’s decision to transfer venue will be upheld unless the court abused its
discretion. Shaffer v. Department of Transportation, 842 A.2d 989, 992 n.4 (Pa. Cmwlth. 2004)
(citation omitted). “A trial court’s ruling on venue will not be disturbed if the decision is
reasonable in light of the facts.” Id.

       4
       The Judicial Code defines “Commonwealth party” as “[a] Commonwealth agency and
any employee thereof, but only with respect to an act within the scope of his office of
employment.” 42 Pa. C.S. § 8501. Here, it is undisputed that Brown named numerous
Commonwealth parties as defendants.




                                              3
            Actions for claims against a Commonwealth party may
            be brought in and only in a county in which the principal
            or local office of the Commonwealth party is located or
            in which the cause of action arose or where a transaction
            or occurrence took place out of which the cause of action
            arose. If venue is obtained in the Twelfth Judicial
            District (Dauphin County) solely because the principal
            office of the Commonwealth party is located within it,
            any judge of the Court of Common Pleas of Dauphin
            County shall have the power to transfer the action to any
            appropriate county where venue would otherwise lie.


42 Pa. C.S. § 8523(a). Similarly, the regulation implementing that provision and
governing tort claims brought against the Commonwealth provides:

            (a) Venue in actions for claims against a Commonwealth
            party as defined in 42 Pa. C.S. § 8501 (relating to
            definitions) shall be in the county in which one of the
            following exists:

                  (1) The cause of action arose.

                 (2) A transaction or occurrence took place out of
            which the cause of action arose.

                   (3) The principal office of the Commonwealth
            party is located.

                  (4) The local office of the Commonwealth party is
            located.

                                      ***

            (c) For purposes of subsection (a)(4), the local office of
            the Commonwealth party is the local office located in
            that county where the cause of action arose or where a
            transaction or occurrence took place out of which the
            cause of action arose.



                                        4
37 Pa. Code § 111.4.


             Brown’s contention regarding Administrator Pines that venue should
be in Philadelphia County is without merit because all of the asserted claims
against him were dismissed with prejudice approximately four months before
Governor Wolf’s preliminary objections were filed.           In any event, as the
Philadelphia Common Pleas noted, Administrator Pines’ principal office is located
in Harrisburg, Dauphin County, and none of the alleged transactions or
occurrences from Brown’s complaint took place in Philadelphia County; therefore,
venue could not lie in Philadelphia County.


             We agree with the Philadelphia Common Pleas that venue properly
lies in either Greene County or Dauphin County. Greene County is appropriate
because the cause of action arose at SCI-Greene, the transactions or occurrences
averred in the complaint all took place there, and the majority of the defendants are
located in Greene County. See 42 Pa. C.S. § 8523(a); 37 Pa. Code §§ 111.4(a)(1)
and (2).   Venue could also be in Dauphin County because Governor Wolf’s
principal office is located in Harrisburg, Dauphin County. See 42 Pa. C.S. §
8523(a); 37 Pa. Code § 111.4(a)(3). However, if venue was transferred to Dauphin
County, Governor Wolf could still file a motion pursuant to Section 8523(a) of the
Judicial Code to have the case transferred to Greene County since venue is only
proper in Dauphin County because that is where Governor Wolf’s principal office
is located. We note that in his preliminary objections, Governor Wolf specifically
requested that the case be transferred to Greene County.




                                         5
              We also agree with the Philadelphia Common Pleas that transferring
the case to Greene County is proper given that the cause of action involves acts
that purportedly took place in Greene County. That venue is appropriate given the
ease of access to sources of proof, availability of compulsory process for the
attendance of unwilling witnesses, cost of obtaining attendance of willing
witnesses, and possibility of a view of premises if any other problem arises which
affects the ease, celerity or expense of the litigation. This is not to mention that 46
of the 55 defendants are employees of or affiliated with SCI-Greene.


              Accordingly, because the Philadelphia Common Pleas did not abuse
its discretion in transferring the case to Greene County,5 the order is affirmed.




                                                  DAN PELLEGRINI, Senior Judge




Judge Cosgrove did not participate in the decision of this case.




       5
          Brown’s argument that the trial court erred in sustaining the preliminary objections
based on the doctrine of forum non conveniens is without merit because Governor Wolf did not
raise this issue and the trial court specifically found that venue was improper, which is an
appropriate ground for preliminary objections pursuant to Pa. R.C.P. No. 1028(a)(1).



                                              6
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Alton D. Brown,                     :
                  Appellant         :
                                    : No. 1898 C.D. 2016
            v.                      :
                                    :
Zygmont Pines and Tom Wolf          :




                                  ORDER


            AND NOW, this 20th day of June, 2017, the order of the Court of
Common Pleas of Philadelphia County in the above-captioned matter is affirmed.




                                           DAN PELLEGRINI, Senior Judge